FILED
                            NOT FOR PUBLICATION
                                                                            APR 18 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-50019

              Plaintiff-Appellee,                D.C. No. 2:12-cr-01053-R

 v.
                                                 MEMORANDUM*
GOSADA MUNOZ, a.k.a. Vincecio Duke,
a.k.a. Agapito Godines, a.k.a. Martin
Godines, a.k.a. Agapito Gosada, a.k.a.
Marcos Martinez, a.k.a. Rolando Martinez,
a.k.a. Jose Moran, a.k.a. Agapito Munoz,
a.k.a. Gasada Munoz, a.k.a. Gosada
Guanerges Munoz, a.k.a. Gosada Guaners
Munoz, a.k.a. Gosoda Munoz, a.k.a.
Antonio Nunez, a.k.a. Marcos Ortega,
a.k.a. Morcus Ortega, a.k.a. Javier
Ramirez, a.k.a. Jose Luis Rodriguez, a.k.a.
Daniel Romeo, a.k.a. Tiny, a.k.a. Tiny
Locos,

              Defendant-Appellant,


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding




      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Gosada Munoz challenges the 60-month sentence imposed upon remand

following his guilty-plea conviction for being a felon in possession of firearms and

ammunition, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Munoz contends that the district court procedurally erred by failing to

consider and respond to his mitigating arguments and explain the sentence. We

review for plain error. See United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010). The record reflects that the district court listened to Munoz’s

arguments and explained that it had reviewed the 18 U.S.C. § 3553(a) factors in

imposing the below-Guidelines sentence. The court’s failure to do more was not

plain error. See id.

      AFFIRMED.




      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     16-50019